IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,633



                    EX PARTE LARRY WAYNE STRAIN, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 31183-CR IN THE 13TH JUDICIAL DISTRICT COURT
                         FROM NAVARRO COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was charged with aggravated

kidnapping, but he pleaded guilty to kidnapping with a single prior felony enhancement, and was

sentenced to twenty-five years’ imprisonment. He did not appeal his conviction.

       Applicant contends, inter alia, that his plea was involuntary because he was admonished

incorrectly as to the punishment range applicable to this offense, and his twenty-five year sentence

was outside the correct punishment range. The trial court had entered findings of fact and
                                                                                                  2

conclusions of law, finding that Applicant’s twenty-five year sentence is indeed outside the

punishment range for the offense to which Applicant pleaded guilty. The trial court recommends

that Applicant be granted relief only in that he should be re-sentenced. However, because Applicant

pleaded guilty in exchange for an unauthorized sentence after having been admonished incorrectly,

his plea was not knowingly and voluntarily entered. Therefore, the appropriate remedy is to allow

Applicant to withdraw his guilty plea.

       Relief is granted. The judgment in Cause No. 31183-CR in the 13th Judicial District Court

of Navarro County is set aside, and Applicant is remanded to the custody of the sheriff of Navarro

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 14, 2011
Do Not Publish